Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 1 of 12
                                            02:11/0?1,                                         cic:
                                                                                                                         EXHIBIT A
                  SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada NOrn. 1 Pagina 1 de 2




                                   ESTADO LEBRE ASOCIADO DE PUERTO RICO
                                        TRIBUNAL GENERAL DE JUSTICIA
                                       TRIBUNAL DE PRIMERA INSTANCIA
                                             Sala Superior de

          VANESSA SACARELLO                               CASO NOM.
                                                                              S J20iocv                      06-9D I
          Querellante
                                                          Sala Num.
          V.                                                                                           , 804
    /
                                                          Sobre: PROCEDIMIENTO SUMARIO
          A.MER1CAN AIRLINES, INC.                               LABORAL

          Querellada

                                    EMPLAZAMIENTO
               LEY DE PROCED1NUENTO SUMARIO DE RECLAMAC1ONES LABORALES

        ESTADOS UNIDOS DE AMERICA                                                                            RECEIVED
        EL PRESIDENTE DE LOS ESTADOS UN1DOS
        EL ESTADO LIBRE ASOCIADO DE PUERTO RICO                                                                   NOV )3 2120
        A:                                  AMERICAN A[RUNES,INC.
                                                                                                             P.Erfign &CALAF RSC.
                                       Nombre de la parte querellada que se emplaza
                                AEROPUERTO LUIS MUROZ ivIAR1N, CAROLINA,PR
                                       Direcci6n de la parte querellada que se emplaza
        POR LA PRESENTE, se le emplaza, con copia de la querella radicada en su contra al atnparo de la Ley
        Rim. 2 de 17 de octubre de 1961, segUn enrnendada, apercibiendole que debere presentar al Tribunal su
        contestacion por escrito a travds del Sistema Unificado de Manejo y Administracion de Casos(SUMAC),
        al cual puede acceder utilizando la siguiente direcci6n electronica: https://unired.ramajudicial.pr, salvo que
        se represente pot derecho propio, en cuyo caso debera presenter su alegaci6n responsive en la secretarla del
         tribunal; con constancia de haber servido copia de la misma at (a la) abogado(a) de la parte querellante o a
        esta si hubiere comparecido pot derecho propio, dentro de diez (10) dies de haber sido diligenciado este
        emplazamiento, si este se hiciere en la Region Judicial donde se promueve la accion y dentro de quince
        (15) dies en Los domes cases. Se le apercibe, edemas, quo, si asl no lo hiciere, se dictara sentencia en su
        contra, concediendo el remedio solicited°, sin mAs citarle ni ofrle.

                         LCDO. ENRIQUE 1..MENDOZA SANCHEZ / LCDO. ENRIQUE!. MENDOZA MENDEZ                    I
                              Nombre del (de la) abogado(a) de la parte querellante, o de la parte,
                                               si no tiene represented& legal
                                                        _ 21143 /8304
                                      NUmero ante el Tribunal Supremo, si es abogado(a)
                                                         P.O. BOX 9282
                                           SAN JUAN,PUERTO RICO 00908-0282
                                                               Direcci6n
                                                        (787)722-5522
                                               NUmero de telefono; nUmero de fax
                                                     mendozalo@yahoo.com
                                                        Correo electr6nico               0 2 NOV      ar2Q
                                          o del Tribunal, el         de                       de


                                                                           CMIADristizi Roluoz Collado
                                                                           SccreteksiLelopeing
                                                                                          net aglonal
                                                                            m orra MIE14:10           1tIj    z
                                                                           N m11401,41badoiewqMAr
                                                                    Secretario(a) Auxiliar del Tribunal
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 2 of 12

                                                        1 !%0;:,.
                                                                                                            2 Ca: 2
                  .S.12020CV05909 02/1 112020 04:54:06 pm Entrada
                                                                  Wm. 1 Pagina 2 de 2




                          DILICENC1AMIENTO FOR PERSONA PARTICULAR

       Yu, C7     -1^/(-1
                       )        -54 74/m4   , declaro tenet capacidad legal coounforrn
                                                                                    , I ecni
                                                                                          le Rnegrtc
                                                                                                 la < _ dee
                                                                                                    4.3
       Procedimiento Civil de Puerto Rico, y certifico que el dilige3ciamiento del
                                                                                   emplazamiento y de la
       querella del caso de referencia fue realized° pot mi, el /1) de
       2020, de la siguiente forma:
                •
       MedAnteentrega persq,nal a laiparteAlemeneiade en la siguient direcci6 fisic            77 C'/X
           r-v-z? Lie—g 4t...e.
        C—..
           , /




       Acc.3iAal    en l at,mcriatitpzesencia 3c -1,                            ancel;dXen Al         gtjellte direcci6n

              O)//        /tZ a-0                  AO0?C)f. — / /
       Dejando copia de los documentos a un(a) agente autorizado(a)por la parte demandada o designada
       pot   le     pare     recibir  ernplazamientos     en    la    siguiente     direcci6n   fisica:




       No se pudo diligenciar el emplazamiento personalmente debido a que




                                           COSTOS DEL DILIGENCIAMIENTO


                          DECLARACICIN DEL(DE LA)EMPLAZADOR(A)
       Declaro bajo pens de perjurio, conforme a las leyes del Estado Libre Asociado de Puerto Rico,
       que la informed& provista en el diligenciamiento del emplazarniento es verdadera y correcta.
                                                                                  .„
       Y PARA pIJE ASI CONSTE, suscr_ibo la presente en             1,-- \-iliz•‘``v   ..,.-Pirrto Rico,
       hoy die       de /1/0 )                          de 2020f
                                                                                                                            t
                                                                          (Firma del (de la) Emplazador ))

                                                                            Direccion del (de la) Emplazador(a):




        AFIDAVIT NOM.

               Jurado(a) y suscrito(a) ante ml por                                                           , de las circunstancias
                      anteriormente       mencionadas,                      a       quien        doy         fe      de     conocer
        personales

                                                                                                   la Ley   Nukvial)
       (tunneimienru personal u, en su defectu, In acrediiacion del media supleiorio pruvisio poi-

                                                ,Puerto Rico, hoy die                  de                               de 2020.
                   En




                                                                                            NOTARIO (A)
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 3 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada NOm. 1
                                                              Pagina 1 de 10




                    ESTADO LIBRE ASOCIADO DE PUERTO RICO
                        TRIBUNAL GENERAL DE JUSTICIA
                       TRIBUNAL DE PRIMERA INSTANCIA
                         SALA SUPERIOR DE SAN JUAN
                        CENTRO JUDICIAL DE SAN JUAN
         VANESSA SACARELLO               CIVIL NUM:

         QUERELLANTE

         V.                                                   Procedimiento Sumario Laboral

         AMERICAN AIRLINES, INC.

             UERELLADO

                                                 OUERELLA

        AL HONORABLE TRIBUNAL:

               COMPARECE la parte querellante, Vanessa Sacarello ("Sacarello"),

        representada por su abogado que suscribe y muy respetuosamente, ALEGA,

        EXPONE Y SOLICITA:

        1.     La parte querellante lo es la senora Vanessa Sacarello ("Sacarello"), cuya

        direccion residencial y postal y telefono son los sig-uientes: Condominio Monte

        Real, 100 Carretera 877, Apartamento 106, San Juan, Puerto Rico 00926 y

        telefono (787) 342-2820.

        2.     La parte querellada lo es American Airlines, Inc. ("AA"), es una empresa

        en la industria de lineas aereas que ofrece sus servicios en Puerto Rico, ent‘re

        otros, en el Aeropuerto Internacional Luis Munoz Mann, Carolina, Puerto Rico.

        Su Agente Residente lo es CT Corporation System, Calle San Francisco, Numero

        361, Viejo San Juan, Puerto Rico 00901.

        3.     Se invoca el procedimiento sumario laboral dispuesto en la Ley 2-1961,

        segun enmendada, 32 L.P.R.A. 3113 y ss. ("Ley 2"). La Ley 2 dispone que las

        reclamaciones judiciales pueden presentarse ante la Sala de Tribunal de

        Primera Instancia del distrito judicial donde resida la querellante o donde se

        rindieron los trabajos para el patrono. En este caso la querellante reside en el

        distrito judicial de San Juan. Por tanto, la Sala Superior de San Juan del

        Tribunal de Primera Instancia tiene competencia para atender este caso.

        Rota: * Exento de cancelar sellos, pues se trata de un caso bajo el procedimiento sumario laboral,
        Ley Num.2 del 17 de octubre de 1961, segfin enmendada,32 L.P.R.A. 3118 y ss; Valentin o. Housing
        Promoters, Inc., 146 D.P.R. 712 (1998).
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 4 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada NUm. 1 Pagina 2
                                                                       de 10



        4.    Sacarello trabaj6 para AA desde el mes de marzo de 1979 hasta
                                                                            el 30 de
        septiembre de 2020. Comenz6 en AA a los 19 afios de edad
                                                                 como Secretaria del
        "Purchasing Agent". Subsiguientemente, ocupo diversas
                                                              posiciones      tales como:
        Contabilidad; Presupuesto; "Customer         Services   Agent"; "Lead     Agent";
        "Customer Services     Supervisor"; "Customer Services         Manager". Como
        "Customer Services Manager" reportaba al Sr. Jose Rucabado, General

        Manager. Era la "Customer Services Manager" de mayor antiguedad en AA
                                                                              en
        Puerto Rico.

        5.    La posicion de "Customer Services Manager" es una bien comprensiva.

        Dicha posiciOn incluye tareas conocidas como "below the wing" que se refiere

        al area de rampas y tareas conocidas como "above the wing" que se refiere a

        tareas en los terminales como Ticket Center; area de equipaje e interacci6n con

        Aerostar; Contratos de Servicios (como Antilles) y Transportation Security

        Administrator ("TSA") y salidas del aeropuerto.

        6.    Las responsabilidades del "Customer Services Manager" son: (1) ofrecer

        un servicio de calidad y obtener la mayor satisfaccion del cliente; (2) cumplir

        con las metas de rentabilidad y control de gastos y costos; (3) asegurarse del

        cumplimiento con la reglamentacion de seguridad, los procesos operacionales

        y las guias federates aplicables; (4) proveer a los miembros de su equipo un

        trato justo, razonable y equitativo; (5) correr una operacion efectiva.

        7.    Sacarello siempre se desemperio a nivel de excelencia en todos los

        puestos ocupados en AA y muy especialmente, como "Customer Services

        Manager", posici6n que ocup6 por treinta (30) arios.

        8.    Durante el periodo comprendido entre el 6 de abril de 2020 al 28 de junio

        de 2020 Sacarello estuvo en una licencia administrativa, la cual se le pagaba el

        23% de su salario regular, a una tarifa de $9.41 por hora, o sea, $1,505.54

        mensuales.

        9.    A fines del mes de mayo de 2020 AA anuncia que habria de implantar

        una reducciOn masiva de la plantilla en el Aeropuerto Internacional Luis Munoz

        Mann, la cual seria de un 30% o mas de los empleados gerenciales. En ese

        entonces, el Sr. Jose Rucabado, Gerente de AA en la operacion del Aeropuerto

                                                2
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 5 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada   NOM. 1   Pagina 3 de 10



        Luis Munoz Mann y la senora Mildred Fuentes Viera,
                                                           Gerente de Aeropuerto,
        hacen una conferencia telefonica en la cual
                                                    participan los tres (3) "Customer
        Services Manager", la senora Sally Perez; el Sr. Felipe Otero
                                                                      y Sacarello; dos (2)
        empleadas de plazas Clericales, a saber: la senora Ana
                                                               CarriOn (Asistente del
        General Manager Sr. Jose Rucabado) y la Sra. Irma Matos
                                                                (con funciones de
        finanzas) y un Gerencial Nivel 2, la senora Maryl Mendoza. La
                                                                      agenda de la
        mencionada reunion fue para abordar el tema de la reducciOn de la
                                                                          plantilla de
        AA en el Aeropuerto Internacional Luis Munoz Mann.

        10.    En tal reuniOn, la Gerencia de AA confirma que la empresa anuncio y

        procedera con una reducciOn general de empleo de un treinta por ciento (30%)

        de la plantilla, pero que la proyecci6n es que la reducciOn habria de ser ann

        mayor dependiendo de la ciudad y los vuelos a ser reducidos. Nunca se informo

        el reclutamiento de nuevo personal como parte del proceso de reducir la

        plantilla de AA en el Aeropuerto Internacional Luis Munoz Mann. Tampoco se

        informo que se retendria (como efectivamente ocurri6) al menos una posiciOn

        de "Customer Services . Manager", pues de ello haberse informado le

        correspondia a Sacarello ser retenida en su posicion al aplicarse el orden de

        retencion establecido en la Ley 80 y no hubiese aceptado el paquete de

        beneficios voluntarios.

        1 1.   En ese momento, se inform6 que se estarian ofreciendo unos paquetes

        de beneficios voluntarios y que no se estaria ofreciendo indemnizaciOn alguna

        por despido o mesada en ley, pues se trataba de despidos justifIcados por una

        reducciOn legitima de empleo. Ademas, informaron que el empleado que no

        aceptara estos beneficios no recibiria pago o beneficio adicional alguno a su

        despido. Repetimos, nunca se informo que habria el reclutamiento de nuevo

        personal luego de las renuncias y los despidos. Tampoco se inforrna que se

        retendria (como efectivarnente ocurrio) al menos una posicion de "Customer

        Services Manager", pues de ello haberse informado le correspondia a Sacarello

        ser retenida en su posicion al aplicarse el orden de retencion establecido en la

        Ley 80 y no hubiese aceptado el paquete de beneficios voluntarios.



                                                3
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 6 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada Num. 1 Pagina 4 de 10




        12.   Muy especificamente, el 27 de mayo de 2020 AA hace un
                                                                    anuncio oficial
        por escrito que, entre otras cosas, indica: "Additionally,
                                                                   running a smaller
        airline means we will need a management and support staff
                                                                    team that is roughly
        30% leaner"). Dicho anuncio claramente implica que no se
                                                                 reclutaria personal
        adicional. Tampoco se informo que se retendria (como efectivamente
                                                                           ocurrio)
        al menos una posiciOn de "Customer Services Manager", pues de ello
                                                                           haberse
        informado le correspondia a Sacarello ser retenida en su posicion al
                                                                             aplicarse
        el orden de retencion establecido en la Ley 80 y no hubiese aceptado el paquete

        de beneficios voluntarios.

        13.   Sacarello insisti6 en que se le informara el nUmero real de las reducciones

        de empleo en Puerto Rico y nunca se lo precisaron. Siempre se le indico que

        habria reduccion de empleados y que si no aceptaba el paquete de beneficios

        no obtendria ningan otro beneficio de ser despedida. Nuevamente, nunca se le

        dijo que habrian nuevos reclutamientos y mucho menos para realizar sus

        funciones y tareas. Tampoco se inform6 que se retendria (como efectivamente

        ocurrio) al menos una posiciOn de "Customer Services Manager", pues de ello

        haberse informado le correspondia a Sacarello ser retenida en su posici6n al

        aplicarse el orden de retenci6n establecido en la Ley 80 y no hubiese aceptado

        el paquete de beneficios voluntarios.

        14.   Sacarello opt6 por acogerse al plan de beneficios voluntarios bajo el

        convencimiento de que a tenor con lo implicado por los anuncios de la Gerencia

        de AA su posiciOn habria de ser impactada por la reducci6n de empleo y que no

        habrian oportunidades alternas de empleo viables para ella. En esencia, el plan

        de beneficio era estar en una la licencia administrativa del 29 de junio de 2020

        al 30 de septiembre de 2020, cobrando un treinta y tres porciento (33%) del

        salario a una tarifa de $12.42 por hora, o sea, $1,987.30 mensuales. El pago

        por estos tres (3) meses que de aproximadamente $11,314.14. Ciertamente, no

        habia justificacion alguna para ofrecer a Sacarello un paquete de beneficios de

        $11,314.14 Si su posicion no se iba a eliminar (maxime cuando, como veremos

         mas adelante, su mesada bajo la Ley 80 era de $216,524.00). Sin embargo, AAA

        le oculto a Sacarello que su posiciOn iba a mantenerse.

                                                4
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 7 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada Num. 1 Pagina
                                                                     5 de 10



        15.   El salario anual mas alto devengado por Sacarello en sus
                                                                       Ultimos tres (3)
        arios en AA fue de $74,073.64 anual (o sea, $6,172.80
                                                              mensual, $1,424.50
        semanal).

        16.   La mesada de Sacarello bajo las disposiciones de la "Ley de
                                                                          Despidos
        Injustificados", Ley 80-1976, segim enmendada, 29 L.P.R.A. 185°,
                                                                         ("Ley 80")
        asciende a una indemnizacion basica de seis (6) meses de salarios, a
                                                                             saber:
        $37,037.00 y una indemnizaciOn progresiva equivalente al salario de tres
                                                                                 (3)
        semanas por cada ario completo de servicios, o sea 42 arias, para el salario de

        126 semanas x $1,424.50 por semana = $179,487.00. El total de la mesada es

        de $216,524.00.

        17.   Como ya vimos, el paquete de beneficios voluntarios fue del 33%, de

        salario de mediados de junio de 2020 hasta el 30 de septiembre de 2020, o sea

        $11,314.44 y el plan medico por 18 meses luego de 30 de septiembre de 2020.

        18.   El paquete voluntario se ofreci6 para mitigar los efectos de un despido

        justificado. Sin embargo, si se iba a mantener al menos una posicion de

        "Customer Services Manager" no habia la necesidad de acercarse a Sacarello

        para dejar su empleo a cambio de una modesta prestacion. El hecho de mero

        ofrecimiento implicaba que se le despediria.

        19.   Sacarello    acept6   el   paquete       de   beneficios   voluntarios   bajo   el

        convencimiento de que seria despedida y desconociendo que su posiciOn se

        mantendria.

        20.   El paquete voluntario no requeria el suscribir un Acuerdo de Relevo de

        Responsabilidad.

        21.   Luego de aceptar el paquete voluntario de beneficio, entonces fue que se

        le requirio el suscribir un Acuerdo de Relevo de Responsabilidad coma

        condicion al pago de los beneficios en cuestion.

        22.   El Acuerdo de Relevo de Responsabilidad no incluia expresamente un

        relevo de pago de la mesada bajo la Ley 80.

        23.   Ante las representaciones de la Gerencia de AA lo razonable era concluir

        su despido por reducciOn de empleo y por tanto, por justa causa, el ofrecimiento

        resultaba (aunque poco atractivo economicamente, a saber $11,314.44, cuando

                                                   5
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 8 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada Ntim. 1 Regina
                                                                      6 de 10



        la mesada en ley de Sacarello es de
                                            $216,524.00) ser entonces una
        contraprestaci6n justa y equitativa.    La alternativa era ser despedida y no
        recibir nada. Ademas, desconocia que habria oportunidades
                                                                  de empleo. Selo
        se hablo de la reducci6n de la plantilla de AA en el
                                                             Aeropuerto Luis Mufioz
        Mann. Sacarello mucho menos conocia (pues se le oculto)
                                                                que al menos se
        retendria una posici6n de "Customer Services Manager".

        24.   A Sacarello previo a aceptar el paquete de beneficios voluntarios y firmer

        el Acuerdo de Responsabilidad nunca se le indica que se mantendria su plaza,

        ni que se reclutaria personal nuevo para asumir sus funciones y tareas

        inmediatamente luego de su desvinculaciOn con la empresa. El mantener al

        menos una de las posiciones de "Customer Services Manager" hacia innecesario

        el despido de Sacarello. Ademas, si habria reclutamiento de personal para hacer

        sus labores y funciones por tal motivo adicional se convertia tambien en

        injustificado su despido, (Si no se seguia el orden de reclutamiento por

        antiguedad). Dicho en otras palabras, Sacarello no tan solo tenia derecho a ser

        retenida en su empleo (pues era la empleada de mes antigUedad en su

        posicion), sino que de haber sido despedida tenia derecho bajo la Ley 80 a ser

        reempleada si los servicios o labores iguales o similares a las que ella

        desempenaba eran necesarias dentro de los seis (6) meses subsiguientes a su

        despido y se iba a reclutar personal para realizar tales tareas y funciones.

        Como hemos visto, sus servicios continuaron siendo necesarios al punto de

        mantener una posicion de "Customer Services Manager" y de reclutarse

        inmediatamente personal adicional para realizar sus tareas y funciones.

        Tampoco se informO que se retendria (como efectivamente ocurrio) al menos

        una posici6n de "Customer Services Manager", pues de ello haberse informado

        le correspondia a Sacarello ser retenida en su posicion al aplicarse el orden de

        retencion establecido en la Ley 80 y no hubiese aceptado el paquete de

        beneficios voluntarios.

        25.   Como ya vimos, Sacarello era la empleada mas antigua en su plaza y por

        tanto, de mantenerse al menos una posicion de "Customer Services Manager"

        y de ser necesarios servicios iguales o similares a los que ella realizaba tenia el

                                                6
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 9 of 12
         SJ2020CV05909 02/11/2020 04:54:06 pm Entrada Num. 1 Pagin'a
                                                                     7 de 10



        derecho a retener su empleo o a ser reinstalada. De
                                                            Sacarello haber sido
        informada que se mantendria una posiciOn de "Customer
                                                              Services Manager" y
        que se reclutaria nuevo personal no hubiese aceptado
                                                             renunciar a cambio de
        los limitados beneficios ofrecidos. Simple y Ilanamente, hubo un
                                                                         ocultamiento
        fraudulento deliberadamente para inducir a Sacarello a aceptar un
                                                                            arreglo para
        dejar la empresa que de conocer con precision todas las
                                                                circunstancias
        presentes y conocidas por AA nunca hubiese aceptado.           De hecho, si la
        intenci6n de AA era retener al menos una posici6n de "Customer
                                                                       Services
        Manager" y ademas, tener necesidad de funciones iguales o similares a las

        realizadas por Sacarello (al punto de reclutar nuevo personal adicional),

        entonces, AA no debi6 ni tan siquiera ofrecersele a Sacarello los beneficios en

        cuestiOn. El extenderle los beneficios por efectos de la reduccion de personal

        no era necesario Si su posiciOn no iba a ser afectada por la reducciOn de empleo.

        Todo lo ocurrido demuestra a posteriori con que Sacarello fue inducida a dejar

        su empleo mediante ocultamiento de informaciOn necesaria y disponible a AA

        y ademas, mediante representaciones que no reflejaban la totalidad de las

        circunstancias aqui relevantes. Tampoco se inform6 que se retendria al menos

        una posicion de "Customer Services Manager", pues de ello haberse informado

        le correspondia a Sacarello ser retenida en su posicion al aplicarse el orden de

        retenciOn establecido en la Ley 80 y no hubiese aceptado el paquete de

        beneficios voluntarios.

        26.   El Sr. Jose Rucabado, Gerente General, entonces, al advenir en

        conocimiento de que se mantendria al menos una posicion de "Customer

        Services Manager" y que ademas una vez Sacarello suscribiera el paquete de

        beneficios voluntarios, entonces, interviene para que no le den curso a la

        aceptacion de los paquetes de beneficios voluntarios y se llamara a Sacarello a

        su empleo. El reclamo del Sr. Rucabado fue ignorado. El Sr. Rucabado fue

        entonces despedido.

        27.   Resulta que al menos una posicion de "Customer Services Manager" era

        mantenida y que funciones iguales o similares a las que Sacarello realizaba no

        fueron finalmente eliminadas y se recluto persona adicional mas joven y de

                                                7
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 10 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada   NOM. 1   Pagina 8 de 10




        menos experiencia. Ademas, si se iba a retenerse personal menos antiguo que

        Sacarello en su posicion, debio darsele la oportunidad a elle a tenor con el orden

        de retencion dispuesto en la Ley 80, en lugar de inducirla a aceptar el paquete

        limitado de beneficio para uso de la empresa. Por tanto, si se mantenia (como

        se mantuvo) una posiciOn de "Customer Services Manager" y se reclutaria

        personal nuevo adicional para realizar las tareas y funciones de Sacarello, la

        salida de empleo de Sacarello resulta ser un despido injustificado. Ella acepta

        el paquete de beneficios voluntarios ante representaciones que razonablemente

        implicaban que no se mantendria posiciOn alguna de "Customer Services

         Manager" y     adernas, que     no   se   planeaban      nuevos   reclutamientos.

        Deliberadamente se le ocultO que se mantendria una posicion de "Customer

        Services Manager" y, ademas, se le ocultO que se proyectaba reclutar personal

         adicional para realizar sus funciones. Los actos de AA fueron dirigidos a inducir

         a Sacarello a dejar su empleo bajo falsas representaciones y deliberado

         ocultamiento de la verdad. La Unica alternativa razonable de Sacarello era

         aceptar un modesto paquete voluntario de beneficios ante un despido

         inminente respecto al cual no recibiria pago alguno.

         28.    Repetimos, si AA no hubiese ocultado sus verdaderas intenciones y

         hubiese divulgado de buena fe las circunstancias totales conocidas, Sacarello

         no hubiese aceptado irse de su empleo a cambio de un modesto paquete de

         beneficios.

         29.    Solicitamos se le indemnice a Sacarello la mesada correspondiente bajo

         la Ley 80, a saber.
                                                                             es un
          30.   El relevo de responsabilidad firmado por Sacarello con AA no
                                                                                Civil de
          contrato de transaccion valid° a tenor en el Articulo 1716 del Codigo

          Puerto Rico, 31 L.P.R.A. 4828.
                                                                                prestado
          31.   El consentimiento prestado por Sacarello esta viciado, pues fue
                                                                             Puerto Rico,
          por error, intimidaci6n y dolo. Articulos 1217 del C6digo Civil de

          31 L.P.R.A. 3402.
                                                                                nulidad
          32.   La ausencia de un consentimiento valid° de Sacarello produce la

          de lo acordado.

                                                   8
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 11 of 12
          SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada Num. 1 Pagina 9 de 10




         33.   El consentimiento prestado por Sacarello está viciado porque
                                                                            a ella
         deliberadamente se le engari6 haciendole creer que se le despediria. No
                                                                                 se le
         inform6 que la intenci6n era abrir su posicion y/o funciones iguales o
                                                                                similares
         a las desempefiadas por ella una vez hubiese firmado el Acuerdo. Se le oculto

         que se reclutaria nuevo personal. Solo se le hablO de reducciones
                                                                           de empleo.
         Se le dio a entender que si no aceptaba el plan de beneficios se le despediria y

         no tendria beneficio o derecho alguno. Se le informo que los despidos eran por

        justa causa. Tampoco se inform6 que se retendria al menos una posician de

        "Customer Services Manager", pues de ello haberse informado le correspondia

         a Sacarello ser retenida en su posici6n al aplicarse el orden de retencion

         establecido en la Ley 80 y no hubiese aceptado el paquete de beneficios

         voluntarios.

         34.   Bajo el Act.4.10 de la Ley 4-2017,29 L.P.R.A. 185i, para poderse transigir

         validamente el derecho a la mesada bajo la Ley 80 tienen que estar presente

         todos requisitos de un contrato de transacciOn valido. Aqui no hay un contrato

         de transaccion valid°. El consentimiento este.. viciado y no hubo suficiente

         causa. Ello hace nubo el acuerdo y por ende, inexigible.

         35.   Ademas, como ya hemos visto, el Acuerdo no incluye una renuncia

         expresa a la mesada dispuesta en la Ley 80.

               FOR TODO LO CUAL, se solicita muy respetuosamente del Honorable

         Tribunal el que declare con lugar esta Querelle y en su consecuencia adjudique

         que a Sacarello le corresponda el beneficio de la mesada dispuesta en la Ley

         80; que fue efectivamente inducida con falsas representaciones y dolo a dejar

         su empleo a cambio de un paquete de beneficios voluntarios; que el Acuerdo de

         Relevo de Responsabilidad es nubo por ausencia de consentimiento valid° y

         suficiente causa, y se concedan honorarios de abogados, costas y gastos de

         intereses.

               RESPETUOSAMENTE SOMETIDO.

               En San Juan, Puerto Rico, a 2 de noviembre de 2020.

                                              f/ Enrique J. Mendoza Sanchez
                                              ENRIQUE J. MENDOZA SANCHEZ
                                              RUA: 21143

                                                9
Case 3:20-cv-01661-RAM Document 1-1 Filed 11/20/20 Page 12 of 12
         SJ2020CV05909 02/1 1/2020 04:54:06 pm Entrada Num. 1 Paqina 10 de 10




                                             f/ Enrique J. Mendoza Mendez
                                             ENRIQUE J. MENDOZA MENDEZ
                                             RUA: 8304

                                             MENDOZA LAW OFFICES
                                             P.O. Box 9282
                                             San Juan, Puerto Rico 00908-0282
                                             Tels. (787) 722-5522; 5530; 5540
                                             Fax. (787) 723-7057
                                             mendozalovahoo.corn




        Nota: * Exento de cancelar sellos, pues se trata de un caso bajo el procedimiento
        sumario laboral, Ley Mum. 2 del 17 de octubre de 1961, segtin enmendada, 32
        L.P.R.A. 3118 y ss; Valentin v. Housing Promoters, Inc., 146 D.P.R. 712(1998).




                                                10
